To overcome the procedural bars, appellant claimed that
                Graham v. Florida, 560 U.S. , 130 S. Ct. 2011 (2010), provided good
                cause to challenge his sentence. Even assuming Graham provided good
                cause, appellant waited approximately two years from the issuance of that
                decision and failed to explain the entire delay. See Hathaway v. State, 119
                Nev. 248, 252, 71 P.3d 503, 506 (2003). In addition, appellant cannot
                demonstrate actual prejudice related to the Graham decision. In Graham,
                the Supreme Court determined that the Eighth Amendment barred
                imposition of sentences of life without the possibility of parole for juvenile
                offenders who did not commit homicide. 560 U.S. at , 130 S. Ct. at
                2034. Because appellant was convicted of first-degree murder, the
                Graham decision had no bearing on his sentence. Therefore, the district
                court did not err in denying the petition as procedurally barred.
                Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 4




                                         Hardesty


                  COO- Ct-52---k7"---77
                Parraguirre                                            Cherry



                      4We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.


SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A

                                              114191121MBENt, '`VANIXE/k-LZ,5,M
                                                           ':.=
                cc: Hon. Brent T. Adams, District Judge
                     Brian Lee Allen
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A

                        -                        7TfaTzler..":"'